Citation Nr: 1541407	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Baptist Medical Center on February 3, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1969 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs Medical Center (VAMC) within the North Florida/South Georgia Veteran Health System, which denied entitlement to payment of or reimbursement for unauthorized medical expenses.  The Veteran appealed the denial in this decision and the matter is now before the Board. 


FINDINGS OF FACT

1.  On February 3, 2010, the Veteran presented at Baptist Medical Center with chest pain and right shoulder numbness.  

2.  At the time of the events on February 3, 2010, the Veteran was service connected for coronary artery disease or arteriosclerotic heart disease evaluated as 60 percent disabling.   

3.  Resolving all doubt in the Veteran's favor, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention on February 3, 2010 would have been hazardous to life or health. 

4.  A VA facility was not feasibly available on February 3, 2010 because of the emergent nature of the Veteran's medical condition and because the Veteran was unaware that a VA medical facility has an emergency room.  Even if he was aware of this fact, the closest VA emergency department is much further away from his home by car, while the non-VA medical facility where he sought treatment was approximately minutes away by car; thus, an attempt to use a VA facility beforehand would not have been reasonable. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for reimbursement or payment of unauthorized medical care expenses incurred in connection with private medical services rendered at Baptist Medical Center on February 3, 2010 have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming reimbursement for treatment received at Baptist Medical Center on February 3, 2010 because he had symptoms of chest pain and right shoulder numbness in an emergency situation that was hazardous to his life and health. 

Congress has authorized VA to reimburse veterans for unauthorized emergency medical treatment in two separate statutes, 38 U.S.C.A. §§ 1725 and 1728.  The latter statute, 38 U.S.C.A. § 1728, applies only to veterans who met certain criteria relating to disabilities for which they have been granted service connection.  See 38 U.S.C.A. § 1728(a)(1)-(4) .  In contrast, 38 U.S.C.A. § 1725 applies to non-service-connected veterans who meet certain eligibility requirements relating to participation in VA's health care system.  See Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006) (discussing the statutes prior to recent amendments which are not dispositive with regard to the issue on appeal herein).  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible veterans with nonservice-connected disorders, and at 38 C.F.R. § 17.120 and § 17.121 for eligible veterans with service-connected disabilities.

The Board notes that 38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act of 1999, and became effective May 29, 2000.  Pub. L. No. 106-117, tit. I, § 111 (1999).  This law was amended on February 1, 2010, by the Veterans' Emergency Care Fairness Act.  Pub. L. No. 111-137, 123 Stat. 3495.  Section 1725(b)(3)(C) now provides that to be eligible for reimbursement a veteran must be personally liable for emergency treatment furnished to the veteran, which includes not having "other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider."  However, sections 1725 and 1728 provide alternative bases for reimbursement for unauthorized emergency medical treatment, and the Board will find below that the Veteran meets the criteria under section 1728.  Consequently, consideration of section 1725 is unnecessary. 

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse a Veteran for the reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if the following criteria are met:

(a) For Veterans with service-connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31;

(b) Such treatment was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Cotton v. Brown 7 Vet. App. 325, 327 (1995).  The "medical emergency" standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).  

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton, 7 Vet. App at 327.  "Feasibly available" is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.1002.  However, under the provisions of 38 C.F.R. § 17.53 (2015), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2015).  Moreover, a VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, in deciding a claim, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that the record does not show that the February 3, 2010 treatment at Baptist Medical Center was authorized by VA.  But, the record does show that the Veteran was service connected for arteriosclerotic heart disease (also claimed as coronary artery disease, status-post triple coronary artery bypass graft), which was 60 percent disabling, at the time of the treatment.  Moreover, the February 3, 2010 emergency department physician note and the physician progress note from Baptist Medical Center show that he sought treatment for chest pain and numbness in the right shoulder.  As chest pain is one of the symptoms of arteriosclerotic heart disease or coronary artery disease, the treatment sought on February 3, 2010 was for an adjudicated service-connected disability.  Thus, he satisfied the first criteria under 38 U.S.C.A. § 1728.

Next, the Board shall address whether the Veteran's condition constituted a medical emergency.  Prior to the non-authorized treatment at the Baptist Medical Center, the Veteran was seen by VA medical professionals for his heart symptoms.  In fact, the record as a whole indicates that he had a myocardial infarction in 1989, and coronary artery bypass graft (CABG) surgery in 2009.  Moreover, a June 2009 statement by the Veteran indicates that he was very concerned with the status of his heart-related symptoms, including his heart's ejection fraction.  Thus, the Veteran was aware that any symptoms associated with his heart should be treated as soon as possible.  

A February 3, 2010 record from the Baptist Medical Center Emergency Department (ED) noted that the Veteran's chief complaint was chest pain that began that morning, and right shoulder numbness that began two days prior.  The Veteran was seen at the Baptist Medical Center at 1:45 pm and he stated that the chest pain began at approximately 9:00 am that morning.  He awoke with right shoulder numbness, which persisted at the ED, then developed episodic chest discomfort.  He indicated that the chest pain symptoms were episodic, lasting three minutes that occurred several times that morning, but were not present since he arrived at the ED.  He characterized his symptoms as pressure, but not stabbing, pleuritic, or burning.  The severity of the symptoms were moderate at maximum, but were minimal at the time that he reported the symptoms.  The private doctor noted that he was recently admitted at this hospital with similar symptoms, and that he had extensive cardiology testing performed.  At that time, he was referred back to his usual VA cardiologist.  The Veteran stated that he returned to the Baptist Medical Center ED that day instead of his VA doctor because it "takes 2-3 weeks to get seen at V.A."  

Following an examination and the performance of diagnostic testing, the Veteran was diagnosed with chest pain and cardiomyopathy, to rule out acute coronary syndrome.  The private doctor noted that the Veteran was very nervous regarding his results, and it was the doctor's belief that his chest pain was anginal in nature.  He was discharged after he indicated that he wanted to go home and continue his follow-up with his VA cardiologist.

In March 2010, the VAMC personnel determined that the February 3, 2010 non-VA treatment was not emergent because the Veteran presented to the private emergency department with a two day history of chest pain and right shoulder numbness, and a VA facility was available to treat these symptoms.  Again in a June 2010 statement of the case (SOC), the VAMC personnel reasoned that the February 3, 2010 treatment was nonemergency care because the emergency existed at the time of the onset of the chest pain, not two days later.  Moreover, the personnel reasoned that this was a non-emergent condition because he is actively being treated at a VA facility for his arteriosclerotic heart disease, and a VA facility was feasibly available as it could have treated him for this condition.  

In his April 2010 notice of disagreement, the Veteran explained his reasoning for seeking medical attention at the Baptist Medical Center on February 3, 2010.  He contended that he had a symptomatic episode on January 14, 2010 that was identical to the episode he had on February 3, 2010.  He stated that he called his VA cardiologist at the Jacksonville VA clinic in January 2010, who told him to go directly to an emergency room, and he presented to the Baptist Medical Center in Jacksonville at that time.  Upon checking out of the hospital for that episode, the hospital staff instructed him to immediately seek emergency medical attention if these symptoms returned.  Moreover, his VA cardiologist's office staff also instructed him to do the same.  

Furthermore, in his August 2010 substantive appeal to the Board (VA Form 9), he contended that he sought treatment on February 3, 2010 at the Baptist Medical Center because he was instructed by his VA cardiologist.  Additionally, he reported that the Jacksonville, Florida VA clinic where he seeks treatment does not have emergency care.  He also stated that he saw his VA cardiologist in April 2010, who assured him that he was correct in seeking treatment on February 3, 2010.  

Based on the foregoing facts, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that his symptoms of chest pain and right shoulder numbness constituted a medical emergency on February 3, 2010.  While the VAMC personnel stated that his symptoms of chest pain began two days earlier, a more thorough reading of the February 3, 2010 Baptist Medical Center treatment records indicates that only his right shoulder numbness began two days prior to treatment.  The ED physician's note stated that his chest pain began the morning of treatment.  Moreover, the Board notes that the Veteran had a long history of heart disease-related symptoms, and that he was acutely aware of the seriousness of chest pain symptoms.  Furthermore, his VA cardiologist's staff and the Baptist Medical Center staff instructed him to seek immediate medical attention if his symptoms returned during an episode with identical symptoms a month prior.  These facts could lead a prudent layperson who possesses an average knowledge of health and medicine to reasonably expect that immediate medical attention was necessary.  Thus, the Board concludes that the Veteran's chest pain and right shoulder numbness symptoms were severe enough that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life and health.  

Lastly, the Board addresses the availability of VA or other Federal facilities on February 3, 2010.  As noted above, the Veteran's medical condition was emergent on that date.  In his August 2010 VA Form 9, he indicated that the Jacksonville VA clinic where he receives medical treatment does not have an emergency care department.  The Board finds the Veteran's statements credible as they are consistent with the record.  A simple Internet search shows that the closest VAMC to the Veteran's home address is approximately one hour away by car, while the Baptist Medical Center is approximately 10 minutes away.  

The Board concludes that a VA facility was not feasibly available, and an attempt to use one beforehand would not have been reasonable, sound, wise, or practicable.  In particular, a VA facility was not feasibly available on February 3, 2010 because of the emergent nature of the Veteran's medical condition and because the Veteran was unaware that a VA medical facility has an emergency room.  Even if he was aware of this fact, the closest VA emergency department is much farther away from his home by car, while the non-VA medical facility where he sought treatment was approximately minutes away by car; thus, an attempt to use a VA facility beforehand would not have been reasonable. 

Accordingly, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran has met the criteria of 38 U.S.C.A. § 1728.  Thus, resolving all reasonable doubt in the Veteran's favor, payment or reimbursement of the unauthorized medical expenses incurred in connection with private medical services provided at Baptist Medical Center on February 3, 2010 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim for payment or reimbursement of unauthorized medical expenses.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.





ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Baptist Medical Center on February 3, 2010 is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


